CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report On Form 10-QSB of Segway IV Corp. for the Quarter Ended June 30, 2007, I, Donny Smith, Chief Executive Officer and Chief Financial Officer of Segway IV Corp. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-QSB for the period ended June 30, 2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-QSB for the period ended June 30, 2007, fairly presents, in all material respects, the financial condition and results of operations of Segway IV Corp. By: /s/Donny Smith Donny Smith ChiefExecutive Officer ChiefFinancial Officer Dated:July 26, 2007
